Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on November 5, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 27-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the claim language is indefinite because Lines 9 and 12 each recite "an inlet" without clearly delineate each element and the claim language does not make clear as to which "inlet" is being referred at Line 14. 
Claim 49 is considered indefinite because the claim sets forth the valve is biased by a counter balancing weight and is operable by gravity, yet also sets forth the valve is an electro-mechanical valve.
Claims 27-49 are rejected as being dependent upon rejected claim 1.
Claim 50 incorporates the subject matter of claim 49, which incorporates the language of claim 1; therefore, claim 50 is rejected for the same reasons as claims 1 and 49.
Claim 51 incorporates the subject matter of claim 1; therefore, claim 51 is rejected for the same reasons as claim 1.
Claim 52 is rejected as being dependent upon rejected claim 51.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 27, 28, 35, 36, 37, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting (USPN 168029, also see attached annotated drawing sheet) in view of Rieger et al. (USPN 8215877).
Regarding Claim(s) 1, Korting (USPN 168029) teaches a vacuum conveyor for conveying a granulate and/or powdered material, the conveyor comprising; a cavity (chamber E), said cavity comprising an opening (see at bottom of tube G) arranged at a lower end; a valve (H) arranged at the opening positionable between an open position allowing a flow of granulate and/or powdered material out from the cavity through said opening and a sealing position sealing said opening; an inlet (pipe D) arranged at the upper end forming an inlet passage into the cavity; a venturi (exhauster F) at a position being distinct from the cavity, said venturi comprising an inlet and an outlet (the Figure shows an inlet and outlet); and a suction channel fluidly connecting the throat of the venturi with the interior of the cavity at a position at or above the inlet (the Figure shows a suction channel). Korting fails to teach a main body having an upper end and a lower end; the cavity inside the main body, said cavity comprising an opening arranged at the lower end of the main body; an inlet arranged at the upper end of the main body forming an inlet passage into the cavity; a venturi inside the main body at a position being distinct from the cavity. Rieger et al. (USPN 8215877) teaches a vacuum conveyor comprising: a 
Regarding Claim(s) 27, Korting teaches the valve is biased towards the sealing position by a counter balancing weight (d) arranged so that gravity maintains it in its sealing position until the weight of the granulate and/or powdered material in the cavity exceed the counter balancing weight, thereby opening the valve.
Regarding Claim(s) 28, Korting teaches the valve comprise a valve plate having a valve seat of a dimension being sufficient to cover the opening, said valve plate being rotatably hinged by a hinge to said main body, so that the valve plate rotatably can be moved between the sealing position and the open position. The valve covers the opening; therefore, the valve is of a dimension sufficient to cover the opening.
Regarding Claim(s) 35, Korting teaches the limitations described above, yet fails to teach the main body is formed as an integral element with the venturi including the inlet and outlet, the inlet and the suction channel formed by shaping the main body. Rieger et al. disclose the main body is formed as an integral element with the venturi (housing section contains the venturi). It would have been obvious before the effective filing date of the claimed invention to a person of 
Regarding Claim(s) 36, Korting teaches the inlet of the venturi is provided with a snap-coupling, or a hose coupling (see annotated sheet), and wherein the hose coupling is configured to attach a hose (see annotated sheet), which is capable of feeding pressurized air into the venturi. 
Regarding Claim(s) 37, Korting teaches the limitations described above, yet fails to teach the venturi has no moving parts. The venturi of Rieger et al. has no moving parts. Moving parts in the venturi would be provided to adjust the airflow through the venturi. However, Rieger et al. discloses a valve (48) to control the flow of air into the venturi. Therefore, the airflow through the venturi can be controlled externally of the venturi. Further, Rieger et al. discloses the desirability of reducing the number of parts in the conveyor (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the venturi with no moving parts to reduce the moving parts in the conveyor.
Regarding Claim(s) 45, Korting teaches the limitations described above, yet fails to teach the weight of the conveyor is less than 5 kg. However, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting in view of Rieger et al. as applied to claim 1 above, and further in view of Dunbar et al. (USPN 4697962).
Regarding Claim(s) 29, Korting teaches the limitations described above, yet fails to teach a sensor for sensing whether the valve is in the open or sealing position. Dunbar et al. teaches a sensor (76) for sensing whether a valve (flapper door 26) in is in the open or sealing position. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a sensor for sensing whether the valve is in the open or sealing position as taught by Dunbar et al.
Claims 30, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting in view of Rieger et al. as applied to claim 1 above, and further in view of Celella (USPN 9758319).
Regarding Claim(s) 30, Korting teaches the limitations described above, yet fails to teach a weight sensor for sensing the amount of granulate and/or powdered material in the cavity. Celella teaches a weight sensor [Col. 8:35, "pressure plate"] for sensing the amount of material in a cavity (12) to control the operation of the motor (22). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a weight sensor to control the operation of the conveyor.
Regarding Claim(s) 48, Korting teaches the limitations described above, yet fails to teach a display to display different operation modes of the conveyor.  Celella teaches a display [Col. 4:14-17, "LED lighting system to convey information regarding…the mode of operation"]. It would have been obvious before the effective filing date of the claimed invention to a person of .
Claims 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting in view of Rieger et al. as applied to claim 1 above, and further in view of Homan (USPN 3561824).
Regarding Claim(s) 31, Korting teaches the limitations described above, yet fails to teach a funnel shaped restrictor arranged inside said cavity and narrowing down in the direction towards the lower end with its smallest cross section below or at a lowest position of the inlet. Homan teaches a cavity (10), a suction channel (132), a funnel shaped restrictor (162) arranged inside the cavity and narrowing down. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a restrictor to direct the air movement in the cavity.
Regarding Claim(s) 32, Korting teaches the limitations described above, yet fails to teach an air filter configured to filter out particulates before air is sucked into the suction channel. Homan teaches an air filter (160) to filter out particulates. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use an air filter since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting in view of Rieger et al. as applied to claim 1 above, and further in view of Wuertele et al. (USPN 5033914).
Regarding Claim(s) 38, Korting teaches the limitations described above, yet fails to teach a silencer arranged at the outlet of the venturi and configured to dampen noise generated by air .
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting in view of Rieger et al. and Wuertele et al. as applied to claim 38 above, and further in view of Reib (USPN 3018135).
Regarding Claim(s) 39, Korting teaches the limitations described above, yet fails to teach the silencer is releasable and arranged out the outlet through a bayonet joint. Wuertele et al. discloses a clamp (42) connecting the silencer and the venturi outlet. Reib (USPN 3018135) discloses a bayonet joint (32,33) to connect parts of a conveyor. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a bayonet joint to connect the silencer to the venturi since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting in view of Rieger et al. as applied to claim 1 above, and further in view of Maquire (USPN 8753432).
Regarding Claim(s) 40, Korting teaches the limitations described above, yet fails to teach the conveyer further comprises an external cavity configured to house a control unit or, which houses a control unit. Rieger et al. teaches an external control unit (90). Maquire (USPN 8753432) teaches an external cavity (222) housing a control unit. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide an external cavity to house a control unit since the elements were known in the art and .
Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting in view of Rieger et al. as applied to claim 1 above, and further in view of Lob (USPN 1280780).
Regarding Claim(s) 46, Korting teaches the limitations described above, yet fails to teach the capacity of the conveyer is at least 3 kg/hours. Lob (USPN 1280780) teaches a conveyor for granulated material and discloses a capacity of 5000 bushels/hour [Page 4:116-119]. Lob also discloses the amount of material that is moved along a conveyor is dependent upon the air volume, air velocity and the specific gravity of the material [Page 2:18-22]. The mass flowrate of 5000 bushels/hour would be dependent upon the material being conveyed. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to specify the capacity of the conveyor as engineering expedient.
Regarding Claim(s) 47, Korting teaches the limitations described above, yet fails to teach the lift of the conveyer is at least two meters. Lob (USPN 1280780) teaches a conveyor for granulated material having a lift of over 200 feet [Page 3:50-55]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to specify the lift of the conveyor as engineering expedient.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting in view of Rieger et al. as applied to claim 1 above, and further in view of Celella and Hyman et al. (USPN 9854729).
Regarding Claim(s) 44, Korting teaches the limitations described above, yet fails to teach the main body and/or the inlet and/or the venturi and/or the external cavity and/or the suction channel and/or silencer and/or restrictor and/or valve and/or the lid essentially consist of a plastic In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to make the components of the conveyor of plastic as engineering expedient.
Claim(s) 51, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korting (USPN 168029) in view of Rieger et al. (USPN 8215877) and Calloway (USPN 8672116).
Regarding Claim(s) 51, Korting in view of Rieger et al. teaches the conveyor of claim 1, yet fails to teach 3D printing of the elements. However, 3D printing is a well-known manufacturing technique. For example, Calloway (USPN 8672116) discloses 3D printing of components [Col. 8:4-6]. Further, the claim is considered a product-by-process claim, and as Korting in view of Rieger et al. render obvious the conveyor of claim 1, the method of production is not material to the patentability of the product. See MPEP 2113. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to 3D print the components of the conveyor as engineering expedient to produce the desired product.
Regarding Claim(s) 52, Korting teaches the limitations described above, yet fails to teach the main body is 3D printed, with the venturi, including the inlet and outlet, the inlet and the suction channel formed by shaping the interior of the main body to provide the contours thereof. Rieger et al. teaches the venturi being formed in a housing (16). Calloway discloses 3D printing. It would have been obvious before the effective filing date of the claimed invention to a person .

Allowable Subject Matter
Claims 33, 34, 41-43, 49, 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 3423130 discloses a conveyor having a cavity and valve. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WILLIAM R HARP/Primary Examiner, Art Unit 3651